Exhibit 10.1
AGREEMENT AND PLAN OF MERGER
     AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of February 11,
2011, by and among SHELTER PROPERTIES IV LIMITED PARTNERSHIP, a South Carolina
limited partnership (“Shelter”), AIMCO SHELTER MERGER SUB LLC, a South Carolina
limited liability company (the “Aimco Subsidiary”), and AIMCO PROPERTIES, L.P.,
a Delaware limited partnership (“Aimco OP”).
     WHEREAS, Shelter Realty IV Corporation, the corporate general partner of
Shelter (“Shelter GP”), has determined that the Merger (as defined below) of the
Aimco Subsidiary with and into Shelter, with Shelter as the surviving entity, is
advisable and in the best interests of Shelter and its partners;
     WHEREAS, Aimco OP, the sole member of the Aimco Subsidiary, has determined
that the Merger of the Aimco Subsidiary with and into Shelter, with Shelter as
the surviving entity, is advisable and in the best interests of the Aimco
Subsidiary and its member;
     WHEREAS the Board of Directors of AIMCO-GP, Inc., the general partner of
Aimco OP (“AIMCO-GP”), has determined that the Merger of the Aimco Subsidiary
with and into Shelter, with Shelter as the surviving entity, is advisable and in
the best interests of Aimco OP and its partners; and
     WHEREAS, the parties desire to enter this Agreement to evidence the terms,
provisions, representations, warranties, covenants and conditions upon which the
Merger will be consummated.
     NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein, and for other good and valuable consideration, the adequacy,
sufficiency, and receipt of which are hereby acknowledged, Shelter, the Aimco
Subsidiary and Aimco OP hereby agree as follows:
          SECTION 1 The Merger. Subject to the terms and conditions set forth
herein, the Aimco Subsidiary shall be merged with and into Shelter (the
“Merger”), and Shelter shall be the surviving entity of the Merger (the
“Surviving Entity”). The Merger will have the effects specified in this
Agreement, Article 12 of the South Carolina Uniform Limited Partnership Act, as
amended (the “SCULPA”), and sections 33-44-904 through 906 of the Uniform
Limited Liability Company Act of 1996, as amended (the “LLCA”).
          SECTION 2 General Partner. Shelter GP and the individual general
partner of Shelter will be the sole general partners of the Surviving Entity.
          SECTION 3 Certificate. As soon as practicable after the approval of
this Agreement by a majority in interest of limited partnership interests of
Shelter, Shelter shall cause to be filed a certificate of merger with respect to
the Merger (the “Certificate of Merger”) with the Office of the Secretary of
State of the State of South Carolina pursuant to section 33-42-2120 of the
SCULPA and section 33-44-905 of the LLCA. The Merger shall become effective at
such time as the Certificate of Merger has been accepted for record by the
Secretary of State of the State of South Carolina (the “Effective Time”).
          SECTION 4 Limited Partnership Agreement. The agreement of limited
partnership of Shelter as in effect immediately prior to the consummation of the
Merger (the “Partnership Agreement”), shall be the agreement of limited
partnership of the Surviving Entity until thereafter amended in accordance with
the provisions thereof and applicable law. The general partner and each limited
partner of the Surviving Entity shall have the rights under, be bound by and be
subject to the terms and conditions of, the Partnership Agreement, as a general
partner or limited partner, as applicable.
          SECTION 5 Treatment of Interests in Shelter.
          (a) Limited Partners’ Interests.
               (i) In connection with the Merger and in accordance with the
procedures set forth in Section 5(a)(iii) hereto, each limited partnership unit
of Shelter outstanding immediately prior to the Effective Time and held by
limited partners of Shelter, except limited partnership units held by limited
partners who have perfected

 



--------------------------------------------------------------------------------



 



their appraisal rights pursuant to Exhibit A hereto, shall be converted into the
right to receive, at the election of the limited partner, either (x) $4.50 in
cash (the “Cash Consideration”) or (y) a number of partnership common units of
Aimco OP calculated by dividing $4.50 by the average closing price of Apartment
Investment and Management Company common stock, as reported on the NYSE, over
the ten consecutive trading days ending on the second trading day immediately
prior to the Effective Time (the “OP Unit Consideration”, and, together with the
Cash Consideration, the “Merger Consideration”).
               (ii) Notwithstanding Section 5(a)(i), if Aimco OP determines that
the law of the state or other jurisdiction in which a limited partner resides
would prohibit the issuance of partnership common units of Aimco OP in that
state or jurisdiction (or that the registration in that state or other
jurisdiction would be prohibitively costly), then such limited partner will only
be entitled to receive the Cash Consideration for each limited partnership unit.
               (iii) Aimco OP shall prepare a form of election (the “Election
Form”) describing the Merger and pursuant to which each limited partner of
Shelter will have the right to elect to receive either the Cash Consideration or
the OP Unit Consideration (subject to Section 5(a)(ii)). Aimco OP shall mail or
cause to be mailed an Election Form to each limited partner, together with any
other materials that Aimco OP determines to be necessary or prudent, no later
than ten (10) days after the Effective Time. An election to receive the Cash
Consideration or the OP Unit Consideration shall be effective only if a properly
executed Election Form is received by Aimco OP or its designees prior to 5:00
p.m., Eastern Time on the day that is thirty (30) days after the mailing of such
Election Form by Aimco OP. If a limited partner fails to return a duly completed
Election Form within the time period specified in the Election Form, such holder
shall be deemed to have elected to receive the Cash Consideration. In addition,
each limited partner that resides in a state or other jurisdiction that Aimco OP
determines would prohibit the issuance of partnership common units of Aimco OP
(or in which registration of in would be prohibitively costly) will be deemed to
have elected the Cash Consideration. Shelter, the Aimco Subsidiary and Aimco OP
agree that limited partners shall have the right to revoke any election made in
connection with the Merger at any time prior to the expiration of the time
period stated in the Election Form. Aimco OP and Shelter GP, by mutual
agreement, shall have the right to make rules, not inconsistent with the terms
of this Agreement, governing the validity of Election Forms and the issuance and
delivery of the Merger Consideration, as applicable.
          (b) General Partner’s Interests. Each general partnership unit of
Shelter outstanding immediately prior to consummation of the Merger shall remain
outstanding and unchanged, with all of the rights set forth in the Partnership
Agreement.
          SECTION 6 Treatment of Interests in Aimco Subsidiary. The entire
membership interest in the Aimco Subsidiary immediately prior to the Effective
Time shall be converted into 1,000 limited partnership units of the Surviving
Entity.
          SECTION 7 Appraisal Rights. In connection with the Merger, the holders
of limited partnership units of Shelter immediately prior to the Merger shall
have the appraisal rights set forth in Exhibit A hereto.
          SECTION 8 Covenants. Aimco OP agrees to pay for, or reimburse Shelter
for, all expenses incurred by Shelter in connection with the Merger. Aimco OP
agrees to pay cash or issue and deliver common units of Aimco OP to the former
holders of Shelter limited partnership units, in accordance with section 5(a) of
this Agreement.
          SECTION 9 Conditions to the Merger.
          (a) The Merger shall not occur unless and until the Merger has been
approved or consented to by a majority in interest of limited partners of
Shelter.
          (b) Notwithstanding any provisions of this Agreement to the contrary,
none of the parties hereto shall be required to consummate the transactions
contemplated hereby if any third-party consent,

2



--------------------------------------------------------------------------------



 



authorization or approval that any of the parties hereto deem necessary or
desirable in connection with this Agreement, or the consummation of the
transactions contemplated hereby, has not been obtained or received.
          SECTION 10 Tax Treatment. The parties hereto intend and agree that,
for Federal income tax purposes, (i) any payment of cash for limited partnership
units of Shelter shall be treated as a sale of such limited partnership units by
such holder and a purchase of such limited partnership units by Aimco OP for the
cash so paid under the terms of this Agreement in accordance with the guidelines
set forth in Treas. Reg. Sections 1.708-1(c)(3) and 1.708-1(c)(4), and (ii) each
such holder of limited partnership units who accepts cash explicitly agrees and
consents to such treatment. Furthermore, the parties hereto intend and agree
that, for Federal income tax purposes, (i) any exchange of limited partnership
units of Shelter for partnership common units of Aimco OP under the terms of
this Agreement shall be treated in accordance with Sections 721 and 731 of the
Internal Revenue Code of 1986, as amended, and (ii) each such holder of limited
partnership units of Shelter who accepts partnership common units of Aimco OP
explicitly agrees and consents to such treatment. Any cash and/or partnership
common units of Aimco OP to which a holder of limited partnership units of
Shelter is entitled pursuant to this Agreement shall be paid only after the
receipt of a consent from such holder that, for Federal income tax purposes, the
receipt of cash and/or partnership common units of Aimco OP shall be treated as
described in this Section 10.
          SECTION 11 Further Assurances. From time to time, as and when required
by the Surviving Entity or by its successors and assigns, there shall be
executed and delivered on behalf of the Aimco Subsidiary such deeds and other
instruments, and there shall be taken or caused to be taken by the Aimco
Subsidiary all such further actions, as shall be appropriate or necessary in
order to vest, perfect or confirm, of record or otherwise, in the Surviving
Entity the title to and possession of all property, interests, assets, rights,
privileges, immunities, powers, franchises and authority of the Aimco
Subsidiary, and otherwise to carry out the purposes of this Agreement, and the
officers and directors of Shelter GP are fully authorized in the name and on
behalf of Aimco Subsidiary or otherwise to take any and all such action and to
execute and deliver any and all such deeds and other instruments.
          SECTION 12 Amendment. Subject to applicable law, this Agreement may be
amended, modified or supplemented by written agreement of the parties hereto at
any time prior to the consummation of the Merger with respect to any of the
terms contained herein.
          SECTION 13 Abandonment. At any time prior to consummation of the
Merger, this Agreement may be terminated and the Merger may be abandoned without
liability to any party hereto by any of the Aimco Subsidiary, Aimco OP or
Shelter, in each case, acting in its sole discretion and for any reason or for
no reason, notwithstanding approval of this Agreement by any of the members of
the Aimco Subsidiary, the partners of Shelter or the general partner of Aimco
OP.
          SECTION 14 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of South Carolina, without
reference to the conflict of law provisions thereof.
          SECTION 15 No Third-Party Beneficiaries. No provision of this
Agreement is intended to confer upon any person, entity, or organization other
than the parties hereto any rights or remedies hereunder, other than the
appraisal rights given to holders of limited partnership units of Shelter
pursuant to Section 7.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Shelter, the Aimco Subsidiary and Aimco OP have caused
this Agreement to be signed by their respective duly authorized officers as of
the date first above written.

            SHELTER PROPERTIES IV LIMITED PARTNERSHIP
      By:   Shelter Realty IV Corporation,        its Corporate General Partner 
          By:   /s/ Derek S. McCandless        Name:   Derek McCandless       
Title:   Senior Vice President and
Assistant General Counsel        AIMCO SHELTER MERGER SUB LLC
      By:   Aimco Properties, L.P.,        its sole Member            By:  
AIMCO-GP, Inc.        its General Partner            By:   /s/ Derek S.
McCandless         Name:   Derek McCandless        Title:   Senior Vice
President and
Assistant General Counsel        AIMCO PROPERTIES, L.P.
      By:   AIMCO-GP, Inc.,        its General Partner            By:   /s/
Derek S. McCandless         Name:   Derek McCandless        Title:   Senior Vice
President and
Assistant General Counsel     

[Signature Page to Agreement and Plan of Merger of Shelter Properties IV Limited
Partnership]

 